In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Lynaugh, J.), dated March 26, 2006, as denied that branch of her motion which was to dismiss the petition for lack of personal jurisdiction.
Ordered that on the Court’s own motion, the notice of appeal is treated as an application for leave to appeal, and leave to appeal is granted (see Family Ct Act § 1112); and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Family Court, Suffolk County, for a hearing to determine whether personal jurisdiction over the mother was obtained in the proceeding, and for a new determination of that branch of the mother’s motion which was to dismiss the petition for lack of personal jurisdiction.
Under the particular facts of this case, a hearing is necessary to determine whether the mother was served with the order to show cause and petition (see Kingsland Group v Pose, 296 AD2d 440 [2002]; Campbell v Johnson, 264 AD2d 461 [1999]). Miller, J.P, Santucci, Goldstein, Skelos and Lunn, JJ., concur.